UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2030



GEANNETTE J. FOSTER,

                                              Plaintiff - Appellant,

          versus


LAKE TAYLOR HOSPITAL,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-98-1153-2)


Submitted:   November 16, 1999         Decided:     December 17, 1999


Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geannette J. Foster, Appellant Pro Se. Rebecca McFerren King, CITY
ATTORNEY’S OFFICE, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Geannette Foster appeals the order of the district court

granting summary judgment to the Respondent on Foster’s claims

under the Americans with Disabilities Act (ADA) and the Family and

Medical Leave Act (FMLA); granting the Respondent’s motion for

judgment on the pleadings on Foster’s claim under the Privacy Act

of 1974; and denying Foster’s motion to amend her complaint.      We

have reviewed the record and the opinion of the district court and

find no reversible error.   The district court properly found that

Foster failed to present a prima facie case of discriminatory

discharge under the ADA and that Foster failed to present evidence

that the Respondent was on notice of her need for leave under the

FMLA.   The court did not abuse its discretion in declining to

permit Foster to amend her complaint to add a state tort claim.   We

therefore affirm the district court’s order.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2